GREENE, Judge.
Coye Haven Kirkpatrick (defendant) appeals from a judgment and commitment, entered after a jury verdict, sentencing him to forty-six years in prison for uttering an instrument bearing a forged endorsement, a Class I felony, in violation of N.C. Gen. Stat. § 14-120, enhanced by the finding that defendant is an habitual felon, pursuant to N.C. Gen. Stat. § 14-7.1.
The record reveals that defendant worked at a restaurant in Burlington, N.C. during the year of 1993. In the fall of 1993, Sherri Mann (Mann) worked at the restaurant for approximately three weeks. After leaving her employment there, Mann did not receive her last pay check in the amount of $24.05. On 7 November 1993, defendant was arrested after he attempted to have a convenience store clerk cash Mann’s check, in the amount of $24.05.
At trial defendant testified that he obtained the check from Gloria Foster (Foster), an .assistant manager at the restaurant where defendant works, with whom defendant testified he had a “romantic relationship.” Defendant further testified that two other managers advanced him money on one occasion each and that Foster advanced money to defendant “probably over ten times.” Defendant knew that the employees’ paychecks were kept in a safe at the restaurant, and that only three people, including the two managers Michael Fields and Foster, had keys to the room which contained the safe. Although defendant worked in close proximity to this room, it was locked at all times and “somebody would have seen” him if he tried to enter the room. Defendant stated also that although Foster gave him some preferential treatment, “[s]he didn’t give [him] access to nobody else’s check.” On 7 November 1993, defendant asked for an advance and Foster gave him Mann’s check, which defendant stated was endorsed when he received it from Foster. Defendant further testified that he did not forge the endorsement himself, nor did he know that the endorsement was forged. When discussing his receipt of the check *88from Foster, defendant wanted to testify regarding Foster’s statement to defendant when she gave him the check. On voir dire, outside of the jury’s presence, defendant testified that Foster told him to “get it cashed and they’ll reimburse it” and that it was his understanding that “Sherri Mann signed the check and they paid her in cash.” Defendant then testified before the jury that on occasion the restaurant had cashed defendant’s checks, thus indicating that the restaurant may have cashed Mann’s check.
After the jury returned its guilty verdict on the charge of uttering an instrument bearing a forged endorsement, the trial court conducted a separate proceeding on the charge of habitual felon. The jury, based upon evidence that defendant pled guilty to felony larceny in 1984, felony larceny in 1982 and breaking and entering and larceny in 1972, determined that defendant met the habitual felon requirements, pursuant to N.C. Gen. Stat. § 14-7.1, thus elevating defendant’s sentence to that of a Class C felon. The record also shows that defendant was previously adjudicated as an habitual felon in 1987, after his conviction for possession of stolen property. The 1987 adjudication was based on the same three guilty pleas as the 1993 habitual felon adjudication. Not included in either determination of defendant’s status as an habitual felon is defendant’s guilty plea to a 1976 breaking and entering a motor vehicle and larceny from an auto, a 1977 guilty plea of breaking and entering, and his 1986 guilty plea of possession of stolen property. After the jury’s determination in the 1993 habitual felon proceeding, the trial court found two aggravating factors; that defendant “has prior convictions for criminal offenses punishable by more than 60 days confinement” and that “the defendant has previously been adjudicated as an habitual offender on April 27, 1987.” The prior convictions used by the trial court are the 1976, 1977 and 1986 guilty pleas which did not serve as a basis for either habitual felon adjudication. The court then found three mitigating factors; “defendant exercised caution to avoid serious bodily harm or fear to other persons” and that defendant cooperated with police when he was stopped on 7 November 1993, and that “[defendant was a good employee and hard worker.” The trial court then determined that the aggravating factors outweigh the mitigating factors and entered a sentence for forty-six years, which is greater than the presumptive term of fifteen years for a Class C felon.
The issues are whether (I) defendant was prejudiced by the trial court’s exclusion of testimony regarding Foster’s statement to defendant when he received the check; and (II) the trial court erred *89in its finding that the adjudication of defendant as an habitual felon in 1987 is a factor in aggravation of his sentence.
I
Defendant argues that the trial court erred by excluding his testimony regarding statements made by Foster to defendant, which would negate defendant’s knowledge that the endorsement was forged. Even assuming, however, that this exclusion was erroneous, defendant has failed to show that he was prejudiced. N.C.G.S. § 15A-1443(a) (1988). In fact defendant was allowed to advance his theory that he did not possess the requisite knowledge for the crime by defendant’s testimony that he did not put the endorsement on the check, that the check was endorsed when he received it from Foster and that he did not know that the endorsement was false. Furthermore, defendant was allowed the opportunity to advance his theory of how Foster could have had the endorsed check without Mann’s endorsement being forged. Accordingly, defendant was allowed to present substantially the same evidence as that excluded by the trial court and any error was harmless. See State v. Hageman, 307 N.C. 1, 23-24, 296 S.E.2d 433, 446 (1982) (no prejudice from erroneous exclusion where same or substantially same testimony is admitted).
II
The defendant argues that the trial court erred in its consideration of defendant’s 1987 adjudication as an habitual felon as a non-statutory aggravating factor. We disagree.
In this case the 1987 habitual felony adjudication represents three separate felony convictions. Because the trial court could have considered, as aggravating factors, these three felony convictions, State v. Roper, 328 N.C. 337, 363, 402 S.E.2d 600, 615, cert. denied, 502 U.S. 902, 116 L. Ed. 2d 232 (1991), it follows that there is no error in considering the habitual felony adjudication as an aggravating factor, as long as the underlying felonies are not also considered as aggravating factors. This record does not reveal that the trial court considered, as aggravating factors, both the 1987 habitual felony adjudication and the felonies on which that adjudication was based. Therefore, the use of the 1987 habitual felony adjudication to aggravate the sentence and the use of the 1993 habitual felony adjudication to enhance the sentence was not error. Id.; N.C.G.S. § 14-7.6 (1993) (habitual felony adjudication enhances sentence).
*90No error.
Judge SMITH concurs.
Judges WYNN dissents.